DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Acknowledgements
This Office Action is in response to the preliminary claim amendments filed on December 12, 2019.
Claims 1-12 and 14 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-12, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0017938 A1)(“Lee”) in view of Perry (US 8,939,357 B1)(“Perry”).

As to Claim 1, Lee discloses a method for transmission of data to a magnetic read head (“a card reading apparatus may be equipped with a number of reader channels” [0007]) of a payment terminal (“(POS) terminal,” [0008])([0008]), said method being implemented by an electronic device (“electronic device” [0013]) capable of generating a magnetic field representative of an encoding of said data ([0013]-[0014]), said transmission of data comprising:
transmitting a plurality of emissions of a same sequence of standardized data ([0014], “the electronic device (e.g., the electronic device 100 shown in FIG. 1B) is capable of emitting MST signals containing payment information via an MST module, a number of times (e.g., N times where N is a positive integer), every one cycle T” [0099]), said standardized data being data representative of a payment means (Track 1, 2, etc. see [0014]); and
transmitting secondary data, said secondary data being emitted between two successive emissions of said sequence of standardized data (“first MST signal 200_1 to n-th MST signal 200_n, may contain at least part of the following information regarding a card, Track 1, Track 2, Track 3, and token.” [0099], “In an embodiment of the present disclosure, the MST module may periodically emit other MST signals For example, while MST signals 200 are emitted, the first MST signal 200_1 to the n-th MST signal 200_n may contain track information items that differ from each other. For example, each of the MST signals, e.g., MST signals 200_1 to 200_n, may contain information items recorded in two or more of the following card tracks, Track 1, Track 2, and Track 3” [0101], for example the token could be transmitted in between transmission of N times of Track 1).
Lee does not directly disclose the standardized data being formatted according to the ISO/IEC 7813 standard.
Perry teaches the standardized data being formatted according to the ISO/IEC 7813 standard (“ISO/IEC 7813,” C.4, L.28-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by the feature of Perry and in particular to format the standardized data of Lee according to the ISO/IEC 7813 standard, as taught by Perry.
A person having ordinary skill in the art would have been motivated to combine these features because it would enable usage and recognition of the data on existing infrastructures.

As to Claim 2, the Lee/Perry combination discloses as discussed above. Lee further discloses wherein said secondary data comprise at least one piece of data representative of a bank authentication token (“a token may be created by using a bank identification number (BIN),” [0154]).

As to Claim 3, the Lee/Perry combination discloses as discussed above.
Lee does not directly disclose wherein said secondary data comprise at least one loyalty program identifier.
Perry teaches secondary data comprise at least one loyalty program identifier (“loyalty…ID,” C.5, L.48-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee/Perry combination by the feature of Perry and in particular to include in the secondary data of the Lee/Perry combination, the at least one loyalty program identifier, as taught by Perry.
A person having ordinary skill in the art would have been motivated to combine these features because it would eliminate the need for a user to carry different cards.

As to Claim 4, Lee discloses a method for processing data received by a magnetic read head (“a card reading apparatus may be equipped with a number of reader channels” [0007]) of a payment terminal (“(POS) terminal,” [0008])([0008]), said method being implemented within said payment terminal ([0008]) and comprising:
identifying, within a data stream received at said read head, at least two successive sequences of standardized data ([0014], “emitting MST signals containing payment information…a number of times (e.g., N times where N is a positive integer), every one cycle T” [0099], “(e.g., POS terminal) receives the signal 920 and recognizes data 910 based on the transition of the MST signal 920, e.g., rise time” [0133], [0227]-[0228], “while MST signals 200 are emitted, the first MST signal 200_1 to the n-th MST signal 200_n may contain track information items that differ from each other” [0101]), said standardized data being data representative of a payment means (Track 1, 2, etc. see [0014]);
determining a presence, within said received data stream, of data, called secondary data (token), comprised between two successive sequences of standardized data among said at least two preliminarily identified successive sequences of standardized data (For example, each of the MST signals, e.g., MST signals 200_1 to 200_n, may contain information items recorded in two or more of the following card tracks, Track 1, Track 2, and Track 3” [0101], for example the token could be transmitted in between transmission of N times of Track 1, [0230]);
and when the determining a presence delivers a positive result:
obtaining said secondary data (“the card reading apparatus may transmit the token information to a corresponding card issuing company” [0230]); and
processing said secondary data obtained (“the card reading apparatus may transmit the token information to a corresponding card issuing company” [0230]).
Lee does not directly disclose the standardized data being formatted according to the ISO/IEC 7813 standard.
Perry teaches the standardized data being formatted according to the ISO/IEC 7813 standard (“ISO/IEC 7813,” C.4, L.28-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by the feature of Perry and in particular to format the standardized data of Lee according to the ISO/IEC 7813 standard, as taught by Perry.
A person having ordinary skill in the art would have been motivated to combine these features because it would enable usage and recognition of the data on existing infrastructures.

As to Claim 5, the Lee/Perry combination discloses as discussed above.  Lee further discloses wherein the processing operation implemented in processing secondary data is a function of a type of said secondary data (“the card reading apparatus may transmit the token information to a corresponding card issuing company…the token may contain information for identifying a card issuing company” [0230]).

As to Claim 6, the Lee/Perry combination discloses as discussed above.   Lee further discloses wherein said processing comprises, when said secondary data take the form of at least one authentication token (“a token may be created by using a bank identification number (BIN),” [0154]):
carrying out a cryptographic computation on the basis of said standardized data (see Fig.34B, Track 3 which includes token and cryptogram, “The encoded token is transmitted to the electronic device 1210 via the payment service server 1220. The electronic device 1210 decodes the encoded token.” [0154]);
comparing a result of said cryptographic computation with said at least one authentication token, delivering a piece of information on authenticity of said standardized data ([0154]).

As to Claim 7, the Lee/Perry combination discloses as discussed above.  Lee further disclose wherein said processing comprises, when said secondary data take the form of at least one loyalty program identifier, transmitting said at least one loyalty program identifier to a 

As to Claim 11, the Lee/Perry combination discloses as discussed above.
Lee does not directly disclose but Perry teaches wherein the method further comprises:
obtaining said at least two consecutive identified sequences of standardized data (track data and Longitudinal redundancy check (LRC), C.5, L.14);
comparing said at least two sequences of standardized data delivering a piece of control information (“Longitudinal redundancy check (LRC)-it is one character and a validity character calculated from other data on the track. Most reader devices do not return this value when the card is swiped to the presentation layer, and use it only to verify the input internally to the reader” C.5, L.14-18, as such, the value may be returned to the presentation layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee/Perry combination by the feature of Perry, and in particular to include in the Lee/Perry combination, obtaining said at least two consecutive identified sequences of standardized data and comparing said at least two sequences of standardized data delivering a piece of control information, as taught by Perry.
A person having ordinary skill in the art would have been motivated to combine these features because it would help “verify the input” (Perry, C.5, L.18).  

As to Claim 12, Lee discloses a payment terminal comprising:
a magnetic read head (“a card reading apparatus may be equipped with a number of reader channels” [0007]); and
a processing unit (“(POS) terminal,” [0008])([0008]) configured to:
identify, within a data stream received at said read head, at least two successive sequences of standardized data ([0014], “emitting MST signals containing payment information…a number of times (e.g., N times where N is a positive integer), every one cycle T” [0099], “(e.g., POS terminal) receives the signal 920 and recognizes data 910 based on the transition of the MST signal 920, e.g., rise time” [0133], [0227]-[0228], “while MST signals 200 are emitted, the first MST signal 200_1 to the n-th MST signal 200_n may contain track information items that differ from each other” [0101]), said standardized data being data representative of a payment means (Track 1, 2, etc. see [0014]);
determine a presence, within said received data stream, data called secondary data (token) comprised between two successive sequences of standardized data among said at least two preliminarily identified successive sequences of standardized data (For example, each of the MST signals, e.g., MST signals 200_1 to 200_n, may contain information items recorded in two or more of the following card tracks, Track 1, Track 2, and Track 3” [0101], for example the token could be transmitted in between transmission of N times of Track 1, [0230])
obtain said secondary data (“the card reading apparatus may transmit the token information to a corresponding card issuing company” [0230]);
process said secondary data obtained (“the card reading apparatus may transmit the token information to a corresponding card issuing company” [0230]).
Lee does not directly disclose the standardized data being formatted according to the ISO/IEC 7813 standard.
Perry teaches the standardized data being formatted according to the ISO/IEC 7813 standard (“ISO/IEC 7813,” C.4, L.28-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by the feature of Perry and in particular to format the standardized data of Lee according to the ISO/IEC 7813 standard, as taught by Perry.
A person having ordinary skill in the art would have been motivated to combine these features because it would enable usage and recognition of the data on existing infrastructures.

As to Claim 14, the Lee/Perry combination discloses as discussed above.  Lee further discloses wherein said sequence of standardized data comprises a standardized data sequence start sentinel followed by main data and terminated by a standardized data sequence end sentinel ([0003]), and said standardized data sequence further comprises, immediately after said standardized data sequence end sentinel, a piece of presence data (“other MST signals,” [0101]) representative of a presence of said secondary data within said signal (“the MST module may periodically emit other MST signals” [0101]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Perry and further in view of Leon (US 2015/0069126 A1)(“Leon”). 

As to Claim 8, the Lee/Perry combination discloses as discussed above.
Lee does not directly disclose wherein said identifying sequences of standardized data comprises at least one identification of a standardized data sequence start sentinel and of a standardized data sequence end sentinel.
Leon teaches one identification of a standardized data sequence start sentinel and of a standardized data sequence end sentinel (“A sentinel is required to indicate where the data start and where the data ends” [0087], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the identifying sequences of standardized data feature of the Lee/Perry combination by the feature of Leon, and in particular to include in the identifying sequences of standardized data feature of the Lee/Perry combination, at least one identification of a standardized data sequence start sentinel and of a standardized data sequence end sentinel, as taught by Leon.
A person having ordinary skill in the art would have been motivated to combine these features because it would help “indicate where the data start and where the data ends” (Leon, [0087]).  

As to Claim 9, the Lee/Perry/Leon combination discloses as discussed above.
Lee does not directly 
reading, within the received data stream, a pre-determined number of characters, situated immediately after said standardized data sequence end sentinel in said received data stream, delivering a sequence of characters (“All tracks are encoded using a technique commonly called Bi-phase mark code (BMC), also defined as part of the ISO/IEC 7811 standard. This encoding allows a magnetic reader to decode the data encoded into the magnetic fields generated when the card is swiped. The magnetic fields decoded using the BMC generate a binary stream of data that represent in digital terms information encoded on the magnetic tracks of the card” [0020]);
comparing said sequence of characters with at least one piece of reference data, delivering a reference indicator of said secondary data in case of positive comparison (“This binary stream is then interpreted to ASCII characters using an algorithm that is defined using a standard…” [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee/Perry/Leon combination by the feature of Leon, and in particular to include in the identifying sequences of standardized data feature of the Lee/Perry/Leon combination, at least one identification of a standardized data sequence start sentinel and of a standardized data sequence end sentinel, as taught by Leon.
A person having ordinary skill in the art would have been motivated to combine these features because it would help “indicate where the data start and where the data ends” (Leon, [0087]).  

As to Claim 10, the Lee/Perry/Leon combination discloses as discussed above.  Leon teaches wherein said comparing the sequence of characters with at least one piece of reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 4, 2021                                                                                                                                                                                           
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621